Case 1:18-cv-02328-CMA-NYW Document 104 Filed 07/29/19 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                              MAGISTRATE JUDGE NINA Y. WANG


   Civil Action:           18-cv-02328-CMA-NYW                Date: June 29, 2019
   Courtroom Deputy:       Brandy Wilkins                     FTR: NYW COURTROOM A-502*

                     Parties                                                    Attorney(s)

     FRANCIS SCHAEFFER COX,                                            pro se

             Plaintiff,

     v.

     TERRY DODD,                                                       pro se
     MARIA RENSEL,
     BILL RENSEL,
     RICHARD NEFF,

             Defendants.


                            COURTROOM MINUTES/MINUTE ORDER

   TELEPHONIC STATUS CONFERENCE

   Court in Session: 11:05 a.m.

   Appearance of pro se parties. No one is present on behalf of Defendants Maria or Bill Rensel.
   Non-parties are present on the phone call.

   Discussion held regarding which motions are ready for a ruling or Recommendation from this
   court.

   Plaintiff indicates that he is not opposed to Defendant Richard Neff’s Motion to Joint Terry
   Dodd’s Motion to Dismiss Pursuant to Rule 12(b)(1) and Rule 12(b)(6) [102] filed July 26, 2019.

   ORDERED: The court GRANTS Defendant Richard Neff’s Motion to Joint Terry Dodd’s
            Motion to Dismiss Pursuant to Rule 12(b)(1) and Rule 12(b)(6) [102].

   For the reasons stated on the record, it is
Case 1:18-cv-02328-CMA-NYW Document 104 Filed 07/29/19 USDC Colorado Page 2 of 2




   Parties discuss Request to Enter Default Judgment as to Bill and Maria Rensel Only [88, and 89]
   filed July 8, 2019. The court will leave [89] pending, given Plaintiff’s representation that he has
   re-filed a Motion for Entry of Default.

   ORDERED: No schedule has been set, accordingly, the Parties shall not engage in discovery
            until the scope of the claims have been better defined.

   Court in Recess: 11:33 a.m.               Hearing concluded.                Total time in Court: 00:28

   *To order transcripts of hearings, please contact either AB Court Reporting & Video, Inc. at (303) 629-8534 OR
   Patterson Transcription Company at (303) 755-4536.
